83 F.3d 430
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard Merrick SCOTT, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Michael William MEEHL, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.James Edward LEWUS, Defendant-Appellant.
Nos. 95-10173, 95-10178, 95-10196.
United States Court of Appeals, Ninth Circuit.
Submitted April 9, 1996.*Decided April 30, 1996.

1
Before:  BROWNING and NOONAN, Circuit Judges, and MERHIGE**, Senior United States District Judge.


2
ORDER***


3
The defendants entered into a plea agreement admitting jurisdictional facts and waiving "any right to raise or collaterally attack any matters pertaining to this prosecution and sentence if the sentence imposed is consistent with the terms of this agreement."   Consequently, they cannot challenge directly or collaterally the jurisdiction of the district court.  United States v. Mathews, 833 F.2d 161, 163 (9th Cir.1987).   In the plea agreement they also agreed "to make restitution to the United States Forest Service, Tonto National Forest, in an amount to be determined by the court."   The court has determined the restitution each should make.   This court lacks jurisdiction to entertain an appeal.   Accordingly, we DISMISS this appeal.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 The Honorable Robert R. Merhige, Jr., Senior United States District Judge for Eastern Virginia, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3